Per Curiam. The appellee has filed a motion asking that we - stay the enforcement of the order requiring the payment of an attorney’s fee “until appellee has exhausted all judicial review of the issue to which it is entitled.” This motion goes back to an unpublished opinion which we issued in this case on December 23, 1992. In that opinion we remanded this case to the Arkansas Workers’ Compensation Commission for reconsideration in light of an opinion we issued in Keller v. L.A. Darling Fixtures, 40 Ark. App. 94, 845 S.W.2d 15 (1992).  After we remanded the present case, the appellant filed a motion for attorney’s fee, which we granted on April 21, 1993. See Crow v. Weyerhaeuser, 41 Ark. App. 225, 852 S.W.2d 334 (1993). The appellee’s present motion is apparently filed because it thinks our allowance of attorney’s fee would not be final until and unless this case came back from the Commission and we decided for the appellant on the merits of that appeal. This is not the view we have and not what we said in our opinion granting the fee. In that opinion we discussed previous opinions we had issued on this point, and we think our opinion clearly stated that the appellant was allowed an attorney’s fee because he had “in fact prevailed” when we remanded to the Commission. Motion denied.